DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US 6,980,080, IDS Reference) in view of Veillette (US 2009/0135716).
Regarding claim 1, Christensen et al. disclose a mesh network comprising:
at least a first mesh network (Column 3 lines 34-35, wireless home automation system using radio frequency signals)  controlled by a first central CU (Column 3 lines 46-49, processor for controlling) and at least a second mesh network controlled by a second central CU (Column 10 lines 29-32, controllers an devices in a building are combined into a unique logical system characterized by a unique system identifier in almost all communications within the system), wherein the at least first central CU and the at least second CU is configured to communication via an external network (Column 8 line 64-column 9 line 2, mode of operation wherein second controller is adapted to received signal from first controller),
a first IM in the at least first central CU (Column 6 lines 33-35, structure of the first memory of the first controller may also comprise a routing table) comprises at least one record for each device in the at least first mesh network (Table 10 rows 20-35; Column 20 lines 9-10, topology of the system show in fig. 4 to fig. 12 the routing table is , wherein each record comprises an interconnection field comprising a device identity for each device (Column 3 lines 54-56, first controller…holding device identifiers of devices controlled by the first controller) in the at least first mesh network a respective device is able and allowed to interoperate with (Column 6 lines 33-35, routing table indicating, for each device, other devices which can receive and process a signal transmitted by said device),
devices in the at least second mesh network controlled by the at least second central CU that is able and allowed to interoperate with devices in the at least first mesh network is listed in the first IM (Column 20 line 61-column 21 line 14, same tables on all controllers in the system, second controllers in learning mode and starting the transfer on the transmitting first controller, the learning controller can be updated with data from the first controller, typically on the home ID, the device table and the routing table) with a composite device identity comprising a device identity of the second CU and the device identity of the device in the at least second mesh network (Column 11 lines 16-19, device ID is always used in relation to home ID, the size of the unique controller identifier, and thereby of the home ID, has to have such a size that would never run out of unique addresses),
a second IM in the at least second central CU comprises at least one record for each device in the at least second mesh network, wherein each record comprises an interconnection field comprising a device identity for each device in the at least second mesh network a respective device is able and allowed to interoperate with 
devices in the at least first mesh network controlled by the at least first central CU that is able and allowed to interoperate with devices in the at least second mesh network is listed in the second IM with a composite device identity comprising a device identity of the first CU and the device identity of the device in the at least first mesh network (See column 20 lines61-column 21 line 14 and column 11 lines 16-10 as cited in section 7c above for rejection of similar limitations),
each respective central CU in the mesh network system is configured with a CSA which is configured to received data and process data from each other via a configured external network interface connection (Column 8 line 64-column 9 line 2, mode of operation wherein second controller is adapted to received signals from the first controller; Column 20 line 12-column 21 line 14, the learning controller can be updated with data from the first controller, typically only the home ID, the device table and the routing table [received via external interface]),
wherein payloads (Column 14 lines 8-9, commands and command values that can be issued in a frame; Table 3; Column 6 lines 58-60, frame designates the system, source controller/device, and the destination controller/devices by their identifiers) sent between respective central CUs comprises the composite device address a payload originates from (Table 4: Home ID (low word), Home ID (high word), Destination device ID; Column 6 lines 58-60, frame designates the system, source controller/device, and the destination controller/devices by their identifiers; Table 4: Source ID),
the CSA executed in the at least first central CU is configured to use the composite device identity to identify devices in the at least first mesh network that can interoperate with the device (Claim 7, first controller comprises a routing table 
the CSA executed in the at least second central CU is configured to use the composite device identity to identify devices in the at least second mesh network that can interoperate with the device (Claim 7, the second controller is further adapted to store said routing table in the first memory…identifying device identifiers in the routing table of devices for repeating a transmitted signal having a predetermined destination identifier).
Christensen et al. does not specifically disclose the following limitations found in Veillette: the device the payload originates from (Veillette, Paragraphs 0043-0045, 0089 and claims 21, 24 and 27, source routing between mesh devices; Figures 1A-1D, plurality of mesh networks comprising respective mesh devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Christensen et al. with the teachings of Veillette in order to calculate an optimal path for message routing over a mesh network (Veillette, Paragraphs 0043-0045).
Regarding claim 2, Veillette discloses wherein bridges are deployed in the respective plurality of mesh networks (Figures 1A-1D, each mesh network having a mesh gate [bridge]), wherein the respective bridges has a first port configured with an interface to respective mesh network protocols (Figure 3 and paragraphs 0145-0146, mesh radio interface of mesh gate including network stack layers implementing protocols such as TCP and UDP [Paragraph 0149]), and a second port configured with an interface to devices to be connected to the respective bridges (Figures 1A-1D, mesh devices [meters] connected to respective mesh gate [bridge] via mesh radio interface 232 [paragraph 0134]).
Regarding claim 4, Veillette discloses wherein respective bridges are configured to provide protocol translation of data streams passing between the first port and the second port (Figures 1A-1D, mesh gates  [bridges]; Paragraphs 0072 and 0199, mesh gate is a NAN-WAN gate or access point which transmits messages).
Regarding claim 6, Veillette discloses wherein a respective bridge is configured with a third port constituting a wire interface (Figure 2B and paragraphs 0080 and 0135, mesh gate 230 [bridge] comprises a WAN interface 234 to communicate with the server over a WAN, the WAN being the Internet, a cellular network, a private network, a dial up connection [requires wire interface from mesh gate to WAN], an Ethernet network [requires wire interface from mesh gate to WAN], or any other network).
Regarding claim 11, Veillette discloses wherein an external computer system (Figures 1A-1D, server 118) is configured to operate respective devices of respective mesh networks over the external network (Paragraph 0081, server 118 may be a computing device configured to receive information, such as meter readings, from a plurality of mesh networks and meters over WAN 116 [external network]. The server 118 may also be configured to transmit instructions and queries to the mesh networks, mesh gates, and meters over WAN 116).
Regarding claim 12, Veillette discloses wherein the external computer system is part of an electric power supplier system 
Regarding claim 13, Veillette discloses wherein the system controls power peaks in a power grid operated by the electric supplier by controlling on/off conditions of devices in respective mesh networks (Paragraph 0116, mesh device controls access to utilities based on server instruction by reducing or stopping the flow of gas, water or electricity).
Regarding claim 14, Veillette discloses wherein an external computer (Figures 1A-1D, server 118) is configured to control respective devices of multiple mesh networks (Paragraph 0081, server 118 may be a computing device configured to receive information, such as meter readings, from a plurality of mesh networks and meters over WAN 116 [external network]. The server 118 may also be configured to transmit instructions and queries to the mesh networks, mesh gates, and meters over WAN 116) in an apartment building, or in a plurality of different apartment buildings (Paragraph 0086, each mesh network may include meters covering a geographical are, such as a premise, a residential building, an apartment building, or a residential block).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. in view of Veillette as applied to claims 2 and 4 above, and further in view of Cook et al. (US 2013/0184000).
Regarding claim 3, Christensen et al. in view of Veillette disclose the claimed invention above but do not disclose the following limitations found in Cook et al.: wherein a mesh network protocol of a first mesh network among the plurality of mesh networks in the system has a different mesh network protocol than a second mesh network among the plurality of mesh networks (Cook et al., Paragraph 0030, transceivers and cell towers support multiple wireless mesh networks each having different protocols).

17.	Christensen et al. in view of Veillette disclose the claimed invention above but do not disclose the following limitations found in Cook et al.: wherein respective bridges can be configured with at least two different selectable protocol translations between the first port and the second port (Cook et al., Paragraph 0030, transceivers and cell towers support multiple wireless mesh networks each having different protocols. This creates a situation in which the mesh gate [bridge] from Veillette would possibly configured with different protocol translations for respective mesh networks. Examiner notes herein that the claim language recites “can be configured”, which is not considered to be a positive recitation that would specifically require the bridges to be in this manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Christensen et al. in view of Veillette with the teachings of Cook et al. in order to connect various types of devices (Cook et al., Paragraph 0029).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. in view of Veillette as applied to claim 2 above, and further in view of Tran (US 2016/0287166).
Regarding claim 7, Christensen et al. in view of Veillette disclose the claimed invention above but do not specifically disclose the following limitations found in Tran: wherein a device connected to a bridge is a microphone (Tran, Paragraph 0212, microphone device in a mesh network for speech recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Christensen et al. in view of Veillette in order to provide a service such as speech recognition in a mesh network (Tran, Paragraph 0212).
Regarding claim 8, Tran discloses wherein a voice recognition application is embedded into the bridge the microphone is connected to (Paragraph 0212, speech recognition in the mesh network).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. in view of Veillette as applied to claim 2 above, and further in view of Karp et al. (US 2016/0134932).
Regarding claim 9, Christensen et al. in view of Veillette disclose the claimed invention above but do not specifically disclose the following limitations found in Karp et al.: wherein a device connected to a bridge is a video camera (Karp et al., Paragraphs 0428, 0446, see video camera/camera in the mesh network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Christensen et al. in view of Veillette in order to provide a service such as facial recognition in a mesh network (Karp et al., Paragraphs 0428, 0446).
Regarding claim 10, Karp et al. disclose wherein a face recognition and a gesture recognition application is embedded into the bridge the video camera is connected to (Paragraphs 0428, 0446, facial recognition in the mesh network).

Allowable Subject Matter
21.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 15, the prior art does not teach or adequately suggest that a mobile device, which supports different wireless protocols, scans surrounding bridges with respective protocol beacons, and a bridge configured with at least one of the wireless protocols recognizes the protocol beacon and establishes connection to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 10, 2021